Citation Nr: 1424580	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-22 589 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation higher than 20 percent for diabetes mellitus, Type II.

2.  Whether a rating reduction from 100 percent to 40 percent effective October 1, 2010 was proper. 

3.  Entitlement to an initial evaluation higher than 40 percent from October 1, 2010 to the present, for residuals of prostate cancer.  



REPRESENTATION

The Veteran represented by:    The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 2009 and July 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2013, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In a rating decision in January 2014, the RO granted service connection for coronary artery disease, awarding a 60 percent rating, excluding two periods of temporary total disability for convalescence from surgery.  As the Veteran has not initiated an appeal of the claim, the claim has not been developed for appellate review by the Board.  The Veteran does have the remainder of the one-year period from notification of the decision to file a notice of disagreement to initiate an appeal of the claim.

At the hearing, the Veteran testified to having a stool incontinence disability caused by his prostate cancer surgery.

The issue of a stool incontinence disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, diabetes mellitus, Type II, required insulin, oral medication, and a restricted diet, but does not require regulation of activities, that is, avoidance of strenuous occupational or recreational activities to manage the diabetes.

2.  In a VA examination occurring in April 2010, the Veteran did not have any clinical evidence of prostate cancer or metastasis, was not in active therapy for prostate cancer, and the Veteran had residuals of a voiding dysfunction requiring use of absorbent materials.

3.  Following the April 2010 VA examination, in a rating decision dated in May 2010, the RO proposed to reduce the Veteran's prostate cancer disability from 100 percent to 40 percent; by letter also dated in May 2010, the RO notified the Veteran of the proposal to reduce the 100 percent ratings and enclosed the May 2010 decision discussing the medical evidence reflecting the Veteran's prostate cancer residuals.  

4.  In July 2010, after considering the evidence submitted by the Veteran, the RO implemented a reduction of the residuals of prostate cancer from 100 percent to 40 percent; notice of the reduction was mailed in July 2010 

5.  Since October 1, 2010, there is no evidence of local reoccurrence of prostate cancer or metastasis, and the residuals of prostate cancer are manifested predominantly by voiding dysfunction requiring use of absorbent materials which are changed four times a day.



CONCLUSION OF LAW

1.  The criteria for a rating higher than 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.119, Diagnostic Code 7913 (2013).

2.  The criteria for reduction of a rating from 100 percent to 40 percent for residuals of prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 4.115a, 4.115b, Diagnostic Code 7528 (2013).

3.  The criteria for an initial evaluation in excess of 40 percent since October 1, 2010, for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.115a, 4.115b, Diagnostic Code 7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

As to the claim for a higher rating for the residuals of prostate cancer, where, as here, the appeal stems from notice of disagreement with the award of an initial disability rating following the grant of service connection, further VCAA notice is not required.  38 C.F.R. 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA statutory duties under 38 U.S.C.A. § 5104 and § 7105.  In this regard, a statement of the case was issued in June 2011 which set forth the diagnostic code criteria to be satisfied to warrant a higher initial rating for prostate cancer.

Further, as the Board must determine if the reduction of the 100 percent rating to 40 percent effective October 2010 was proper, 38 C.F.R. §§ 4.3,4.115b, Diagnostic Code 7528, VA must comply with the notice procedures of 38 C.F.R. § 3.105(e); Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc) (standards for review of evidence).  For the reasons set forth below, the Board finds that there has been full compliance with the procedures of 38 C.F.R. § 3.105(e).

As to the claim for a higher rating for diabetes mellitus, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in April 2009.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in April 2009 and April 2010 and a hearing before the undersigned in May 2013.  

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran was assisted at the hearing by an accredited representative from the American Legion.  The undersigned Veterans Law Judge (VLJ) identified the issue and asked the Veteran to provide details of who he has seen for his disabilities and when, including the most recent visits.  The VLJ also asked the Veteran to clarify if all treatment was at VA or whether any private physicians were involved.  As to diabetes, he was asked specifically about the criteria for the next higher rating, i. e., regulation of activities.  The representative and the VLJ asked the Veteran questions to ascertain the extent of the diabetes and residuals of prostate cancer disabilities and their functional impact upon the Veteran, including details about the symptoms of his voiding dysfunction.  

The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for higher ratings for diabetes and residuals of prostate cancer.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), or to the extent the VLJ did not expressly state the elements of the criteria that were lacking to substantiate the claims for a higher rating for diabetes and a higher rating for prostate cancer residuals, such error is harmless as both the Veteran and representative also demonstrated actual knowledge of what was needed to prove the claim.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

General Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Increased Rating for Diabetes Mellitus, Type II

Diabetes mellitus, type II (diabetes) is rated under Diagnostic Code 7913 of 38 C.F.R. § 4.119.  The Veteran currently is rated at 20 percent, which, under Diagnostic Code 7913, is awarded where the disorder requires insulin and a restricted diet, or requires an oral hypoglycemic agent and a restricted diet.   Under Diagnostic Code 7913, the criteria for the next higher rating, 40 percent, for diabetes are that it requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted where the disorder requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted where the disorder requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id. 

Under Note 1 to 38 C.F.R. § 4.119 , Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  In this regard, the RO has already separately rated the complications of diabetes mellitus, namely, peripheral neuropathy of the left lower extremity, currently rated at 10 percent; peripheral neuropathy of the right lower extremity, currently rated at 10 percent; and erectile dysfunction, for which the Veteran is receiving special monthly compensation for the loss of a creative organ.  

In a VA examination in February 2008, the Veteran reported that he was initially on oral medication, but currently he is on oral medication and insulin.  He has not been hospitalized for hypoglycemia or ketoacidosis.  He sees his doctor every 3 months.  His diabetes does not affect his activities of daily living.  He does not exercise but does follow a diet.  There is no involvement of the kidneys or bowels.  He had erectile dysfunction, lower extremity neurologic symptoms, and complaints of blurred vision.  

In February 2009, the Veteran's eyes were examined and he did not have diabetic retinopathy.  It was determined he needed a new eyeglass prescription.

In a VA examination in April 2009, the Veteran reported starting insulin 2 years earlier and also used Metformin.  He watches his diet and has lost weight.  The Veteran stated he avoids strenuous activities due to fatigue.  For instance, he does light house work but is unable to do yard work due to fatigue.  He has not had a recent hypoglycemic reaction or visual problems.  He sees his primary care physician every three months, but comes in more often for his eyes.  There are no cardiovascular difficulties but the Veteran had peripheral neuropathy symptoms of the lower extremities.  There is no numbness or tingling anywhere else, such as the upper extremities.  There are no skin or bowel problems.  He had nocturia 2-3 times a night and he has erectile dysfunction.  The diagnosis was diabetes mellitus, Type II, poorly controlled.  

In July 2009, after the Veteran complained of blurred vision, his eyeglass prescription was changed.

In a VA examination in April 2010, the Veteran reported he used insulin and Metformin to control his diabetes.  He has not had any episodes of ketoacidosis or hypoglycemia and has not been hospitalized due to diabetes.  He denied any activity restriction secondary to diabetes.  He also denied bladder or bowel symptoms, eye complications, or kidney complications due to diabetes.  The Veteran has hypertension, diagnosed seven years ago, but no other cardiac condition.  The Veteran reported peripheral neuropathy symptoms of numbness on the bottoms of his feet, which has resulted in two falls.  He does not need to wear diabetic shoes or socks.  The Veteran cannot walk more than 500 yards or stand more than 15 minutes.  The VA examiner diagnosed diabetes and stated the hypertension was not secondary to or aggravated by the diabetes.  There was no nephropathy due to the diabetes.  He had lower extremity neuropathy due to diabetes.  

In June 2010, a podiatry foot examination at VA noted small to moderate posterior and plantar spurring on the left foot and vascular calcifications suggestive of diabetes.  

In August 2010, the Veteran suffered a myocardial infarction.  He also had no signs of diabetic retinopathy after an eye evaluation.  

In December 2010, although it was in the context of discussing his residuals of prostate cancer, the Veteran was noted to be fully active. 

In February 2011, it was noted that the Veteran did not have diabetic retinopathy in either eye.

In June 2011, the Veteran was restricted from physically strenuous activities but able to carry out light or sedentary work.  The notation, however, was in the context of follow-up treatment for his prostate cancer and subsequent treatment and appears to be a description of his limitations rather than medical advice or treatment. 

In February 2012, a diabetic retinopathy imaging study was performed and the Veteran did not have any diabetic retinopathy.  There also was no history of glaucoma or cataracts.  The control of his diabetes was described as reasonable.  

In February 2013, diabetic retinopathy surveillance testing showed the Veteran did not have diabetic retinopathy.  As his diabetes was not as well controlled, the Veteran was advised to exercise more.

In March 2013, the Veteran joined the YMCA and tried to go there most days of the week.  

The Veteran testified in May 2013 that he still takes insulin and Metformin and they are working pretty well.  His blood sugars are basically steady.  The doctor has told the Veteran to avoid eating certain foods.  He has also been told to exercise more.  He has not been told by the physician to limit any activity due to diabetes and the Veteran only performs tasks slower than he use to due to other medical problems.

In January 2014, a diabetic foot evaluation did not reveal any abnormalities.

After careful review of the record, the Board finds that the Veteran does not meet the criteria for a 40 percent rating under Diagnostic Code 7913 at any time during the rating period on appeal.

Regulation of activities means avoidance of strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913). 
Medical evidence is required to establish that occupational and recreational activities have been restricted under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007) (citing 61 Fed. Reg. 20,440 ) (May 7, 1996).

Although the Veteran is on insulin and a restricted diet, regulation of activities has not been indicated.  The evidence does not demonstrate that any health-care provider has instructed the Veteran to avoid strenuous occupational and recreational activities to manage his diabetes.  Rather the evidence shows that the Veteran has been encouraged to exercise as recently as February 2013.

The Board notes that in June 2011, a VAMC provider noted the Veteran was restricted from physically strenuous activities but able to carry out light or sedentary work.  The notation, however, was in the context of follow-up treatment for his prostate cancer and subsequent treatment and appears to be a description of his limitations rather than medical advice or treatment.  There was no suggestion it related to management of the Veteran's diabetes.  There is no evidence of record that a doctor has told him to regulate his activities.  See Camacho, 21 Vet. App. at 364 (medical evidence of record must support finding that a veteran was instructed not to engage in strenuous recreational and occupational activities).

To the contrary, his physicians as recently as February 2013 advised him to exercise more and he joined the YMCA.  The Board's review of the evidence reflects that there is no indication of physician prescribed regulation of activities to manage the diabetes mellitus in the VA treatment records.  In fact, as just noted, those records reflect that the VA health care providers specifically indicated that the Veteran's diabetes required exercise as well as insulin and restricted diet.  In short, the weight of the competent and credible medical evidence of record does not reflect that a physician has prescribed restriction or regulation of the Veteran's activities to treat the diabetes, specifically, avoiding strenuous occupational and recreational activities.  See Camacho, 21 Vet. App. at 362.

The Board recognizes that the evidence supporting the Veteran's claim for a higher rating for diabetes includes his statements regarding the severity of his diabetes and how it has affected his life.  The Board has also considered the Veteran's lay statements that his disabilities are worse than currently evaluated.  In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Furthermore, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  That involves specialized knowledge or training in identifying injuries and diseases of the endocrine system.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  

Such competent evidence concerning the nature and extent of the Veteran's diabetes has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.   

Associated neurologic objective abnormalities such as the Veteran's erectile dysfunction and peripheral neuropathy of the lower extremities, as previously noted, are evaluated separately under the appropriate Diagnostic Code.  The Veteran has also been service connected for the cardiac disability that resulted in his myocardial infarction and placement of cardiac stents.  To also include those same symptoms in the rating for diabetes violates the prohibition against pyramiding.  38 C.F.R. § 4.14.  The Veteran receives special monthly compensation for loss of use of a creative organ, that is, loss of erectile power.  Under Diagnostic Code 7522, the criteria for a compensable rating, 20 percent, are penile deformity with loss of erectile power.  As there is no evidence that establishes penile deformity, the criterion for a 20 percent rating under Diagnostic Code 7522 has not been met.  Finally, other symptoms and conditions that could be a result of diabetes, such as nephropathy or diabetic retinopathy, have not been diagnosed.

In the absence of regulation of activities, the criteria for the next higher rating have not been met at any time during the appeal period.

As the criteria for a 40 percent rating under Diagnostic Code 7913 have not been demonstrated throughout the rating period considered in this appeal, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Rating for Prostate Cancer Residuals

The evidence establishes that the Veteran was diagnosed with prostate cancer in  July 2009.  In September 2009, the Veteran underwent a prostatectomy and thereafter briefly had radiation therapy.  Since that time, his PSA levels have remained at undetectable levels and there have not been any signs or symptoms of recurrence of the cancer.

The RO, in a rating decision dated in August 2009, granted service connection effective July 2009, the date the Veteran was diagnosed, and assigned a 100 percent disability rating as the Veteran was in active therapy.  In a rating decision dated in July 2010, the Veteran received a 40 percent rating for the residuals of prostate cancer, effective October 1, 2010.

Under 38 C.F.R. § 4.115b , Diagnostic Code 7528 (2013), prostate cancer is rated 100 percent following surgery with a mandatory VA examination at the expiration of six months following the end of active therapy.  If there has been no local reoccurrence or metastasis, the disability is rated by the predominant residuals.  Residuals of prostate cancer without evidence of reoccurrence or metastasis are rated as either a voiding dysfunction, a urinary tract infection, or as renal dysfunction, whichever is predominant.  To put it another way, Diagnostic Code 7528 contemplates that, once therapeutic procedures have ceased, there is a reduction in disability evaluations to cover only those aftereffects of the prostate cancer and therapeutic procedures that adversely affect the veteran's ability to function under the ordinary conditions of daily life.  That is, a reduction of the evaluation is expected once there is no reoccurrence and the disability is rated on the residuals.  Tatum v. Shinseki, 24 Vet. App. 129, 143 (2010). 

Before the reduction can occur, however, Diagnostic Code 7528 requires compliance with the procedures of 38 C.F.R. § 3.105(e).  The provisions of 38 C.F.R. § 3.105(e) allow for a rating reduction when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing within thirty days of notification.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).

The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

Here, the RO provided the required notification of a proposed reduction in a rating decision promulgated May 14, 2010 with a letter sent the same day to the Veteran enclosing the rating decision proposing the reduction.  The notification advised the Veteran of his right to request a hearing within 30 days and to submit new evidence within 60 days.  The Veteran did not request a hearing within 30 days.  He did submit additional evidence of a tumor removed from his lumbar spine.  

The RO implemented the reduction in a rating decision dated July 27, 2010, which is more than 60 days from notification of the May 14, 2010 rating decision which proposed the rating reduction.  The decision discussed the additional evidence submitted by the Veteran.  He was notified of the reduction in a letter dated July 29, 2010.  The effective date of the reduction is October 1, 2010, more than 60 days after the last day of the month of the July 2010 rating decision.  Therefore, the procedural due process requirements of 38 C.F.R. § 3.105(e) were met.

As to the reduction itself, in considering the propriety of a reduction, the Board notes that there is no evidence of recurrence or metastasis of the prostate cancer and will now discuss how the disability should be rated by its predominant residuals.  The Veteran's prostate cancer residuals have resulted predominantly, if not exclusively, in a voiding dysfunction.  There is no evidence of kidney dysfunction or urinary tract infections.  Under 38 C.F.R. § 4.115a, voiding dysfunction may be rated on the basis of either urine leakage, frequency, or obstructed voiding.

Urine leakage includes continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, and the criteria for a compensable rating, 20 percent, is the wearing of absorbent materials that must be changed less than two times per day.  If the Veteran must use absorbent materials which must be changed 2 to 4 times per day, a 40 percent rating is warranted.  The maximum rating of 60 percent is warranted if the Veteran requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

As for frequency, the criteria for a compensable rating, 10 percent, are daytime voiding with intervals between two or three hours or voiding two times a night.  The criteria for a 20 percent rating are daytime voiding with intervals between one and two hours, or voiding three to four times per night.  Daytime voiding intervals less than one hour, or; awakening to void five or more times per night results in a 40 percent rating.

As for obstructed voiding, the criteria for a compensable rating, 10 percent, are marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post-void residuals greater than 150 cc; uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; or stricture disease requiring periodic dilation every two to three months.  The criteria for a 30 percent rating, the maximum rating allowed, are urinary retention requiring intermittent or continuous catheterization.

As noted, the Veteran was diagnosed with prostate cancer in July 2009 and underwent a prostatectomy in September 2009.

In April 2010, the Veteran was provided a VA examination and the Veteran stated chemotherapy caused his hair to fall out and his back hurt.  He stated he has stress incontinence and used about 2 pads a day.  He awakens four to five times a night to urinate and voids 10-15 times during the day.  He does not have renal insufficiency, renal colic, bladder stones, nephritis, nor has he been hospitalized for any residual of the prostate cancer since the surgery.  He has not had any dilatations or catherizations.  The examiner concluded there was no evidence of active disease, that is, cancer.  

In June 2010, a mass was discovered in the Veteran's lumbar spine and it was surgically removed.  

In August 2010, the Veteran was advised that the lumbar spine lesion was not malignant.  At this time, the Veteran was noted to have intermittent stress incontinence and used one pad a day.  

In December 2010, the Veteran was noted to be fully active.  He did report worsening incontinence as he changed pads 4-5 times a day due to the odor.

In February 2011, the Veteran stated his incontinence was worse at night.  

In September 2011, the Veteran reported 1 episode of incontinence but otherwise, he was voiding well.  

In May 2013, the Veteran testified he sees a physician once a month for follow-up for the prostate cancer.  He has a problem wetting himself and stated he changes his underwear about twice a day.  At night, he urinates about 4-5 times, but also must keep absorbent pads on his bed.  He testified that in a two and a half hour drive to the hearing, he stopped twice and when he arrived at the destination.  He will leak urine if he tries to lift anything heavy.  He also reported some stool incontinence.

In August 2013, the Veteran reported nocturia was bothersome.  During the day, he has good urinary stream with good emptying of the bladder while voiding,  He does not have any stress or urge incontinence during the day.  He arises 3-4 times a night to urinate.  He also reported intermittent stool incontinence that did not happen every day.  His care providers did not think this was a urologic problem.  

The Board has carefully reviewed the record and finds that the Veteran's prostate cancer disability is properly evaluated at 40 percent.  There is no evidence of reoccurrence or metastasis of prostate cancer.  Also, neither urinary tract infections nor renal dysfunction is shown.  Therefore, a voiding dysfunction is the predominant manifestation as a residual of the prostate cancer and treatment.  Furthermore, a rating higher than 40 percent is not available based upon urinary frequency or obstructed voiding.  While the Veteran used pads of absorbent materials, there was no evidence that he needed to change the absorbent material more than 4 times, 5 at the most a day.  The Board finds this disability picture more nearly approximates the 40 percent criteria than the criteria for a 60 percent rating

The Veteran has recently experienced stool incontinence, which he attributes as caused by the prostate cancer diagnosis and treatment.  As noted in the introduction, that claim has been referred to the RO for further development.  The Board also finds that no other residuals or symptoms in the record appear related to his prostate cancer, nor is there any evidence that he should be evaluated for any additional disabilities or under a different diagnostic code to cover any service related symptomology not otherwise covered by Diagnostic Code 7528.

Accordingly, from the effective date of October 1, 2010, to the present, in the absence of additional symptomatology, the assigned evaluation reflects the Veteran's degree of impairment for his residuals of prostate cancer and surgery.

As the assigned evaluation reflects the actual degree of impairment shown for the Veteran's prostate cancer once active therapy ceased, there is no basis for staged ratings for this claim. 

As the preponderance of the evidence is against an initial rating higher than 40 percent for prostate cancer, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of each disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  As discussed above, there is a higher rating available under Diagnostic Code 7913 addressed in this decision.  However, the Veteran's disability is not productive of the manifestations that would warrant the higher rating.  The discussion above reflects that the symptoms of the Veteran's diabetes are fully contemplated by the applicable rating criteria. The Veteran's rating reflects that he requires insulin, oral medication, and a restricted diet, but not regulation of activities, which is required before receiving the next higher rating.  

In a similar manner, the criteria for prostate cancer provide for a rating based upon the predominant residual, which here, is a voiding dysfunction.  When there is leakage requiring the wearing of absorbent materials, which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  The schedular rating criteria also specifically contemplate nighttime awakenings caused by urinary frequency.  Again, a comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule reasonably describe the Veteran's disability.  The Veteran does not show other unusual symptoms associated with this disability that have been unaccounted for by the currently assigned maximum schedular rating criteria.  The Board finds the criteria specifically contemplate the level of occupational and social impairment caused by this disability.

The Board has determined that The Veteran's  impairment of functioning for both diabetes and residuals of prostate cancer is already encompassed in the rating by the schedular criteria, and he has received separate service connection for compensable complications of diabetes mellitus such as peripheral neuropathy of the lower extremities.  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is, for diabetes, medication, either insulin and oral medication and a restricted diet and frequent voiding for diabetes, is contemplated by the rating criteria under Diagnostic Code 7913, or voiding dysfunction, as contemplated by the rating criteria under Diagnostic Code 7528 and the application of 38 C.F.R. § 4.115a and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.

Total Disability Based Upon Individual Unemployability

The Board notes that the Court of Appeals for Veterans Claims (Court) has held that a claim for total disability based upon individual unemployability (TDIU) cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court further held that when raised by the Veteran or evidence of unemployability is reasonably raised by the record at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran has not raised total disability and there is no evidence of record that reasonably raises the issue of TDIU.  Therefore, this issue is not currently before the Board.






ORDER

Entitlement to an evaluation higher than 20 percent for diabetes mellitus, type II is denied.
The reduction to 40 percent for residuals of prostate cancer was correct, and entitlement to restoration of a rating of 100 percent for prostate cancer is denied.

Entitlement to an evaluation higher than 40 percent for residuals of prostate cancer is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


